Citation Nr: 1033834	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-37 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to basic eligibility to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The claimant is asserting active duty service at various points 
between 1960 to 1969.

The claimant petitions to reopen a claim of entitlement to 
service-connected compensation, last denied in an April 1998 
rating decision on the basis that he had no recognized service 
and was therefore not a Veteran.

The appellant appeared before the undersigned Veterans Law Judge 
at a Board hearing in September 2007.  A transcript of which is 
of record. 
 
Following a review of the claims folder, the Board in January 
2008, remanded the claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the purpose of obtaining 
additional clarifying data.  The claim has since been returned to 
the Board for review.  


FINDINGS OF FACT

1.  In a decision in April 1998, the RO denied the appellant's 
basic eligibility as a Veteran for purposes of VA benefits; and 
after the appellant was notified by letter of the adverse 
determination and of his procedural and appellate rights, he did 
not perfect an appeal of the adverse determination.

2.  The evidence that has been received since the April 1998 
decision does not raise a reasonable possibility of 
substantiating the appellant's claim for basic eligibility for 
Veteran's benefits. 





CONCLUSIONS OF LAW

1. The decision in April 1998 by the RO, denying the basic 
eligibility of the appellant as a Veteran for VA benefits became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.104 (2009).

2. New and material evidence has not been presented to reopen the 
appellant's basic eligibility as a Veteran eligible for VA 
benefits and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing regulations, 
will not be addressed in this portion of the Board's decision.  
With respect to the notice provisions, the Board observes that a 
statement of the case along with a supplemental statement of the 
case and various notice letters have notified the appellant 
through his accredited representative of any type of evidence 
needed to substantiate his claim.

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection for 
PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) established 
requirements with respect to the content of the duty to assist 
notice under the VCAA which must be provided to an appellant who 
is petitioning to reopen a claim.

The Court held that VA must notify an appellant of the evidence 
and information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide an 
appellant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  This notice was provided to the appellant in 
a November 2003 letter. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Merits of the Claim

The appellant contends he should be recognized as having valid 
military service in the Armed Forces of the United States at some 
point from 1966 through 1969.  

Eligibility for VA benefits is based on statutory and regulatory 
provisions, which define an individual's legal status as Veteran 
of active military service.  38 U.S.C.A. §§ 101 (2), 101 (24); 38 
C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
"Veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  See Laruan v. West, 11 
Vet. App. 80 (1998) (rev'd on other grounds, D'Amico v. West, 12 
Vet. App. 264 (1999).  Significantly, the Courts have held that 
it is the appellant's burden of proof to show, by a preponderance 
of the evidence, that he or she is entitled to Veteran status. 
Struck v. Brown, 9 Vet. App. 145 (1996).  

If a claimant does not submit evidence of military service, or 
the information is insufficient, VA must request the information 
from the service department.  38 C.F.R. § 3.203(c).  Only service 
department records can establish if and when a person had 
qualifying active service.  Venturella v. Gober, 10 Vet. App. 
340, 341 (1997).  The service department findings are binding and 
conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The appellant's claim for VA disability compensation was first 
considered and denied by the RO in April 1998 on the basis that 
the United States Department of the Army had certified there is 
no record that he was a member of the United States Army between 
1966 and 1969.  The appellant did not appeal that decision, and 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2003, the appellant filed a petition to reopen his 
claims for service connection for various disorders.  In a 
November 2003 letter, the RO notified the appellant that in order 
for his claim to be reopened, evidence received after its 
original decision must be considered new and material, and the RO 
provided the appellant the definition of new and material 
evidence.  The RO also informed the claimant that his prior claim 
had been denied because his status as a Veteran was unable to be 
verified.  

Generally, a claim that has been denied in a Board decision or an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1100, 20.1103.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  Evidence presented since the 
last final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The new and material evidence requirement applies to the 
reopening of claims that were disallowed for any reason, 
including the lack of Veteran status.  See D'Amico at 209 F.3d 
1327.

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the last final denial of 
the claim included: medical records regarding his current 
disorders; a March 1992 newspaper article regarding the 
appellant's reaction to a bomb scare, in which it was stated that 
he served as a Green Beret in Vietnam from 1964 to 1970; letters 
from the RO that they were unable to locate his records due to 
the 1973 fire at the National Personnel Records Center; a 
statement from the appellant containing details from his alleged 
service; a certification of military service in the United States 
Air Force from June 1942 through August 1961; and records from 
the Department of the Army. 

The appellant first sought service connection for a "nervous 
disorder" by application received in April 1997.  He alleged in 
his claims form that he entered active service with the U.S. Army 
in June 1967 and was discharged at some point in 1969.  He also 
claimed that during that two year period, he attained the pay 
grade of "E-6," and that he was assigned as an operative of the 
Special Forces with the Military Assistance Command.

The appellant reported that his service number was the same as 
his social security number, with its last four ending in [redacted].  
The appellant did not report that he had any other prior service 
other than that he designated.

In a separate Statement in Support of Claim, the appellant 
alleged that he was assigned to "5th Special Forces; that he had 
"about 700 confirmed kills; and that he "cut the ears of [his] 
foes" and was paid $15.00 for each ear by unknown parties.  

In May 1997 the RO requested that the National Archives and 
Records Administration (NARA) ascertain if the appellant had 
active duty service from June 1967 to June 1969.  Although the RO 
provided the appellant's social security number with its last 
four ending in [redacted], it also provided from an unknown source a 
military service number of [redacted].  The RO's source of this 
information is not known, as the claimant reported that his 
military service number was his social security number, as 
reflected on his April 1997 application for compensation benefits 
(VA Form 21-526).

In reports received in May and October 1997, NARA reported that 
it had verified service for an individual with the service number 
(i.e., not the social security number) as requested by the RO.  
It provided a National Archives Form 13038 "Certification of 
Military Service," dated September 25, 1992 with raised embossed 
seal of the archivist of the United States. The form indicates 
that it was "issued in the absence of a copy of the actual 
Report of Separation, or its equivalent," and that the document 
"serves as verification of military service" but that it was 
"[n]ot valid without official seal.  This individual was 
identified as "[redacted]," with honorable service in the 
U.S. Air Force (i.e., not the Army) from January 1942 to August 
1961 and who was discharged with the rank of Airman 3rd Class.  

This document, which as noted was issued in September 1992, had 
no mention of any service of any individual after August 1961; it 
pertains to a [redacted] - an individual other than appellant 
[redacted]; and it makes no mention of any Army service.  

Of note, in June 1997, the RO requested that the appellant [redacted] 
[redacted] complete and return a NARA form 13055 "Request for 
Information Needed to Reconstruct Medical Data."  On this form, 
the appellant [redacted] was requested to provide both his 
social security number and his service number, as well as his 
military organization.  Although the appellant [redacted]
reiterated his assertion that he served as a member of the 5th 
Special Forces, he specified that his military service number and 
his social security number were the same, with last four digits 
being [redacted].  He made no mention of a separate service number.

The RO also requested other sources attempt to provide any 
records in support of the claimant's application for benefits.  
These include August 1997 inquiries to the U.S. Army Enlisted 
Records Center, Fort Benjamin Harrison, Indiana; and to the U.S. 
Army Military Personnel Center in Alexandria, Virginia.  These 
agencies reported that they were unable to verify the appellant's 
reported Army service

The claim was denied in April 1998 as the RO was unable to verify 
the claimant's service.  

The evidence at the time of the April 1998 denial may be 
summarized:

1.	The appellant [redacted] did not (nor has he ever 
submitted) any copies of any military documents 
including a Report of Separation from the Armed 
Forces; 

2.	The appellant [redacted] reported that he had only 
U.S. Army service from June 1967, and made no mention 
of U.S. Air Force service;

3.	The NPRC did not verify the appellant's [redacted]
military service under that name and self-reported 
social security and military service number, and;

4.	Under official seal, the NPRC verified the service of 
one "[redacted]" with the U.S. Air Force from 
June 1942 (when the appellant [redacted] would have 
been approximately one year old as ascertained from 
his self-reported date of birth June [redacted], 1941) to 
August 1961; and who was discharged from the U.S. Air 
Force in the rank of Airman Third Class. 

Of record is a December 1998 telefax transmission from a nurse 
practitioner of the Oakland Park VA Outpatient Center.  They 
include a Department of the Air Force Certificate of Training 
dated August 1960; an Air Force Airman's Clearance Checklist 
dated August 1961; and a discharge order pertaining to Airman 
Third Class [redacted] dated in August 1961.   

The appellant's application to reopen his claim was received in 
October 2003.  In support of this application, documents received 
include his Social Security records, VA post-service treatment 
records; statements from his VA physicians that the appellant has 
multiple diagnoses of various medical disorders; a statement from 
his spouse; a personal statement; and testimony at a September 
2007 Board hearing.  

While the appellant's Social Security records, VA medical records 
and some reports statements from treating physicians are new, 
none of it includes any information which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  

In particular, to the extent that treating physicians have 
related the appellant's accounts of military service as relayed 
to them by the appellant, these statements are not material.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (In the context 
of analyzing a petition to reopen a previously denied claim, 
reiteration of a previously rejected factual account is not "new" 
evidence).

Essentially, the appellant has reiterated his previous contention 
that he served in the U.S. Army from 1966 through 1969 as a 
member of the Special Forces.  He has submitted nothing, and 
nothing has been obtained beyond that of record in April 1998, to 
indicate that he had any military service.  

As a final matter, the Board observes that as part of his late 
application to reopen his claim, the appellant has argued that he 
is in fact the [redacted], previously identified as an 
individual with verified U.S. Air Force service.  As noted above, 
the NPRC has verified that [redacted] had active service from 
June 1941 to August 1961.  

While the law holds that new factual assertions made during the 
course of petitions to reopen claims are to be presumed credible 
for the limited purpose of determining their materiality, the 
Board accords the appellant's account as to being [redacted], 
as an alias or otherwise, no credibililty.  As noted above, in 
his original application for service connection, and throughout 
his dealings with VA (including medical treatment providers), 
appellant [redacted] has consistently reported his date of birth 
was in June 1941.  

Given the report of the NPRC that the individual [redacted] 
had service from June 1942 to August 1961 and appellant [redacted] 
[redacted] would have therefore been one year of age at the inception 
of such service, the appellant's contention is patently 
incredible.  Samuels v. West, 11 Vet. App. 433 (1998) (In context 
of the then-applicable legal threshold of "well groundedness" 
requiring  VA presume the credibility of the evidence for the 
purpose of meeting the threshold, the Board need not presume the 
credibility of the Veteran's statements, as they were inherently 
incredible in light of the service personnel records).  



ORDER

New and material evidence has not been received to reopen a claim 
to establish legal entitlement to VA disability compensation 
benefits, and the appeal is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


